
	

116 HR 2021 RH: Investing for the People Act of 2019
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 16
		116th CONGRESS1st Session
		H. R. 2021
		[Report No. 116–35, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2019
			Mr. Yarmuth (for himself and Mrs. Lowey) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			April 5, 2019
			Reported from the Committee on the Budget
		
		April 5, 2019Committee on Rules discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend the Balanced Budget and Emergency Deficit Control Act of 1985 and to establish a
			 congressional budget for fiscal year 2020.
	
	
 1.Short titleThis Act may be cited as the Investing for the People Act of 2019. IBudget Enforcement 101.Amendments to the Balanced Budget and Emergency Deficit Control Act of 1985 (a)Revised discretionary spending limitsSection 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) is amended by striking paragraphs (7) and (8) and inserting the following:
					
 (7)for fiscal year 2020— (A)for the revised security category, $664,000,000,000 in new budget authority; and
 (B)for the revised nonsecurity category, $631,018,000,000 in new budget authority; and (8)for fiscal year 2021—
 (A)for the revised security category, $680,119,000,000; and (B)for the revised nonsecurity category, $646,056,000,000;.
 (b)Overseas contingency operations/Global war on terrorism adjustment limitSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended in subparagraph (A) by inserting before the period at the end the following: , except that the adjustment for Overseas Contingency Operations/Global War on Terrorism for fiscal year 2020 or any subsequent fiscal year shall not exceed $69,000,000,000 for the revised security category or $8,000,000,000 for the revised nonsecurity category.
 (c)New adjustments for the Internal Revenue Service and the U.S. Census for 2020Section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following two new subparagraphs:
					
						(G)Internal revenue service tax enforcement
 (i)In generalIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount in the Enforcement account and the Operations Support account for tax enforcement activities, including tax compliance to address the Federal tax gap, of the Internal Revenue Service of the Department of the Treasury, then the adjustment for that fiscal year shall be the additional new budget authority provided in that Act for such purpose for that fiscal year, but shall not exceed—
 (I)for fiscal year 2020, $400,000,000; and (II)for fiscal year 2021, $750,000,000.
 (ii)DefinitionAs used in this subparagraph, the term additional new budget authority means the amount provided for a fiscal year, in excess of $8,584,000,000, in an appropriation Act and specified for tax enforcement activities, including tax compliance to address the Federal tax gap, of the Internal Revenue Service.
							(H)The 2020 census
 (i)In generalIf a bill or joint resolution making appropriations for fiscal year 2020 is enacted that specifies an amount for the 2020 Census in the Periodic Censuses and Programs account of the Bureau of the Census of the Department of Commerce, then the adjustment for that fiscal year shall be the new budget authority provided in that Act for such purpose for fiscal year 2020, but shall not exceed $7,500,000,000.
 (ii)DefinitionAs used in this subparagraph, the term new budget authority means the amount provided for fiscal year 2020 in an appropriation Act and specified to pay for expenses associated with 2020 Census operations..
 (d)Direct spending adjustments for fiscal years 2020 and 2021Section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), is amended—
 (1)in paragraph (5)(B), in the matter preceding clause (i), by striking and (12) and inserting , (12), and (13); and (2)by adding at the end the following:
						
							(13)Implementing direct spending reductions for fiscal years 2020 and 2021
 (A)OMB shall make the calculations necessary to implement the direct spending reductions calculated pursuant to paragraphs (3) and (4) without regard to the amendment made to section 251(c) revising the discretionary spending limits for fiscal years 2020 and 2021 by the Investing for the People Act of 2019.
 (B)Paragraph (5)(B) shall not be implemented for fiscal years 2020 and 2021.. IIEstablishing a Congressional Budget 201.Fiscal year 2020 budget resolution (a)Fiscal year 2020For the purpose of enforcing the Congressional Budget Act of 1974 for fiscal year 2020, the allocations, aggregates, and levels provided for in subsection (b) shall apply in the House of Representatives in the same manner as for a concurrent resolution on the budget for fiscal year 2020 with appropriate budgetary levels for fiscal year 2020 and for fiscal years 2021 through 2029.
 (b)Committee allocations, aggregates, and levelsIn the House of Representatives, the Chair of the Committee on the Budget shall submit a statement for publication in the Congressional Record as soon as practicable, containing—
 (1)for the Committee on Appropriations, committee allocations for fiscal year 2020 consistent with discretionary spending limits set forth in section 251(c)(7) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended by this Act, and the outlays flowing therefrom, and committee allocations for fiscal year 2020 for current law mandatory budget authority and outlays, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974;
 (2)for all committees of that House other than the Committee on Appropriations, committee allocations for fiscal year 2020 and for the period of fiscal years 2020 through 2029 consistent with the most recent baseline of the Congressional Budget Office, as adjusted, to the extent practicable, for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974;
 (3)aggregate spending levels for fiscal year 2020 in accordance with the allocations established under paragraphs (1) and (2), for the purpose of enforcing section 311 of the Congressional Budget Act of 1974; and
 (4)aggregate revenue levels for fiscal year 2020 and for the period of fiscal years 2020 through 2029 consistent with the most recent baseline of the Congressional Budget Office, as adjusted, to the extent practicable, for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 311 of the Congressional Budget Act of 1974.
 (c)Additional matterThe statement referred to in subsection (b) may also include for fiscal year 2020, the matter contained in the provisions referred to in subsection (e).
 (d)AdjustmentsThe Chair of the Committee on the Budget of the House of Representatives may adjust the allocations, aggregates, and other budgetary levels included in the statement referred to in subsection (b)—
 (1)to reflect changes resulting from the Congressional Budget Office’s updates to its baseline for fiscal years 2020 through 2029; or
 (2)for any bill, joint resolution, amendment, or conference report by the amounts provided in such measure if such measure would not increase the deficit for either of the following time periods: fiscal year 2020 to fiscal year 2024 or fiscal year 2020 to fiscal year 2029.
 (e)ApplicationUpon submission of the statement referred to in subsection (b), all references to allocations, aggregates, or other appropriate levels in this concurrent resolution in sections 5201, 5202, and 5203 of the House Concurrent Resolution 71 (115th Congress), specified in section 30104(f)(1) of the Bipartisan Budget Act of 2018, and continued in effect by section 103(m) of House Resolution 6 (116th Congress), shall be treated for all purposes in the House of Representatives as references to the allocations, aggregates, or other appropriate levels contained in the statement referred to in subsection (b), as adjusted in accordance with this section or any other Act.
				202.Limitation on advance appropriations
 (a)In generalExcept as provided in subsection (b), any general appropriation bill or bill or joint resolution continuing appropriations, or amendment thereto or conference report thereon, may not provide an advance appropriation.
 (b)ExceptionsAn advance appropriation may be provided for programs, activities or accounts identified in lists submitted for printing in the Congressional Record by the Chair of the Committee on the Budget—
 (1)for fiscal year 2021, under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority, and for fiscal year 2022, accounts separately identified under the same heading; and
 (2)for fiscal year 2021, under the heading Veterans Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $87,636,650,000 in new budget authority. (c)DefinitionThe term advance appropriation means any new discretionary budget authority provided in a general appropriation bill or bill or joint resolution continuing appropriations for fiscal year 2020, or any amendment thereto or conference report thereon, that first becomes available following fiscal year 2020.
 203.Exercise of rulemaking powersSections 201 and 202 are enacted by the House of Representatives— (1)as an exercise of the rulemaking power of the House of Representatives, and as such they shall be considered as part of the rules of the House of Representatives, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and
 (2)with full recognition of the constitutional right of the House of Representatives to change such rules at any time, in the same manner, and to the same extent as in the case of any other rule of the House of Representatives.
				
	
		April 5, 2019
		Reported from the Committee on the BudgetApril 5, 2019Committee on Rules discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
